07-5570-ag
Zhou v. Holder
                 UNITED STATES COURT OF APPEALS
                     FOR THE SECOND CIRCUIT

                           SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING
A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”).
A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL.


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 31 st day of August, two thousand ten.

PRESENT:
         DENNIS JACOBS,
              Chief Judge,
         JON O. NEWMAN,
         PIERRE N. LEVAL,
              Circuit Judges.
_______________________________

HOU YONG ZHOU v. HOLDER, 1                                         07-5570-ag
A077 766 626
_______________________________

ZHONG QUAN YANG v. HOLDER,                                         07-5753-ag
A073 575 827
_______________________________

XIU LAN HUANG v. HOLDER,                                           08-0982-ag
A076 790 115
_______________________________

REN CHI HER v. HOLDER,                                             08-3635-ag
A072 182 628


         1
      Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney
General Eric H. Holder, Jr., is automatically substituted as respondent
in these cases.
051710-8-11
_______________________________

        UPON DUE CONSIDERATION of these petitions for review of

Board of Immigration Appeals (“BIA”) decisions, it is hereby

ORDERED,          ADJUDGED,    AND    DECREED,    that   these    petitions    for

review are DENIED.

        Each of these petitions challenges an order of the BIA

denying       a    motion     to   reopen,   or   affirming      an   Immigration

Judge’s (“IJ”) denial of a motion to reopen, based on either

the movant’s failure to demonstrate changed country conditions

sufficient to avoid the time and numerical limits applicable

to such motions or the movant’s failure to demonstrate prima

facie eligibility for the underlying relief sought.                          See 8

C.F.R. § 1003.23(b).               Under the circumstances of these cases,

we consider both the IJ’s and the BIA’s opinions “for the sake

of completeness.”             Zaman v. Mukasey, 514 F.3d 233, 237 (2d

Cir.      2008).       The    applicable     standard    of   review    is   well-

established.           Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.

2006).

        The motions to reopen at issue in these petitions were

each based primarily on the birth of one or more children to

the Chinese citizen petitioners.                 For largely the same reasons

this Court set forth in Jian Hui Shao v. Mukasey, 546 F.3d

138, 169 (2d Cir. 2008), we find no error in the agency’s


051710-8-11                               -2-
decisions.             See     id.   at   168-72.        Any   argument     that     the

petitioners            are     eligible     to    file    a     successive      asylum

application            based    on    changed     personal          circumstances     is

foreclosed by our decision in Yuen Jin v. Mukasey, 538 F.3d

143, 156, 158-59 (2d Cir. 2008). 2

        For the foregoing reasons, these petitions for review are

DENIED.         As we have completed our review, any stay of removal

that      the    Court       previously     granted      in    these    petitions     is

VACATED, and any pending motion for a stay of removal in these

petitions is DISMISSED as moot.                   Any pending request for oral

argument        in     these    petitions    is     DENIED     in    accordance     with

Federal         Rule    of   Appellate     Procedure      34(a)(2),       and   Second

Circuit Local Rule 34.1(b).

                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




      2
        The petitioner in Hou Yong Zhou v. Holder, 07-5570-ag, rather than
alleging a change in his personal circumstances, argues that he
demonstrated material changed country conditions with respect to the
Chinese government’s treatment of Christians. However, the BIA did not
err in holding that, according to the background evidence in the record,
the government’s treatment of Christians has remained constant.

051710-8-11                                 -3-